  Case 2:18-cv-04610-RGK-KS Document 50 Filed 11/19/18 Page 1 of 1 Page ID #:169

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL

 Case No.          CV 18-04610-RGK (KSx)                                         Date       November 19, 2018
 Title             CARMEN JOHN PERRI v. BANGKOK GRILL, et al.




 Present: The                    R. GARY KLAUSNER, UNITED STATES DISTRICT JUDGE
 Honorable
           Sharon L. Williams                             Sandra MacNeil                            N/A
                 Deputy Clerk                        Court Reporter / Recorder                    Tape No.
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                         Osman Taher                                      Daniel Nourian, Pro Se
 Proceedings:                 SCHEDULING CONFERENCE (NOT HELD) ORDER TO SHOW
                              CAUSE


       Case called. Counsel for defendant Bangkok Grill is not present. Counsel inform the Court that
a Notice of Settlement was filed on November 16, 2018. The Court sets an Order to Show Cause
hearing on December 3, 2018 at 9:00 a.m.

         The Scheduling Conference is continued to December 3, 2018 at 9:00 a.m.

         If a dismissal of the action is filed before December 3, 2018, no appearances will be necessary.

         IT IS SO ORDERED.


                                                                                                   :      03
                                                               Initials of Preparer   slw




CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                    Page 1 of 1
